DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
This Office Action is in response to applicant’s arguments filed on 3/10/21.  Claims 1-6, 9, 11, 13-17 have been cancelled.  Claims 7-8, 10, 12 are pending and examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 7-8, 10, 12 are rejected under 35 U.S.C. 103(a) as being obvious over Infusa (WO 2009/062910 A1, of record) in view of Ziegler et al. (“Safety and Metabolic Effects of L-Glutamine Administration in Humans,” Journal of Parenteral and Enteral Nutrition, 1990, 14, 4, 137-145, of record).  
The instant claims are directed to a method of treating hypertriglyceridemia in a human in need thereof by ingesting a formulation consisting of L-glutamine or salt thereof and water once per day.  
Infusa teaches a food supplement or medicament for the treatment of hypertriglyceridemia (abstract), which refers to blood triglyceride levels above about 150 mg/dL, in particular above about 180 mg/dL (page 6, lines 29-33).  Dosage form refers to an amount of medication to be taken in regular intervals (page 7, lines 26-27).  Glutamine is identified as an active substance used in the composition (page 8, line 27) or salts thereof (page 9, lines 10-14).  In a preferred embodiment, the present invention relates to the use of one substance selected from glutamic acid or glutamine for the manufacture of a medicament for treating hyperglyceridemia (page 11, lines 16-24).  Pharmaceutical carriers, for example water (page 14, line 32 to page 15, line 3), as a 
However, Infusa fails to disclose specifically L-glutamine and administration for a period of at least three months.  
Ziegler et al. teach that L-glutamine is well tolerated in healthy humans by parenteral administration for an average of 4 weeks (page 144, left column, first paragraph).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to administer L-glutamine for 4 weeks or more, as taught by Ziegler et al., for the glutamine in the method of treating hypertriglyceridemia, as taught by Infusa.
A person of ordinary skill in the art would have been motivated to administer L-glutamine for 4 weeks or more because of the functional equivalency of L-glutamine and glutamine.  Further, Ziegler et al. teaches that L-glutamine is safe and well tolerated in humans for a month or more.  It would have been obvious to the skilled artisan to administer an active agent as long as there is a need and as long as there is efficacy, whether it is 1, 2, 3, or more months.  Furthermore, since Infusa identifies glutamine as an active agent for use in treating hypertriglyceridemia, one of ordinary skill in the art would be motivated to use it alone for that purpose.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating hypertriglyceridemia by administering L-glutamine for at least three months.


Response to Arguments
	Applicant argues that Infusa teaches an eight-component composition that is necessary for the reported effects (page 8, lines 23-33 and page 4, lines 16-29).  Applicant also points to page 11, lines 16-24 for a teaching that glutamine can be used in the manufacture of a multi-component composition.  
	This is not persuasive because the Examiner maintains that the Applicant has misinterpreted the Infusa reference.  Nowhere does the reference state that all seven components must be part of the composition, or that all of the components are critical or necessary for treating hypertriglyceridemia.  Applicant is reminded that Infusa clearly teaches in many places several preferred embodiments of administering only glutamine. 
1) In a preferred embodiment, the present invention relates to the use of one substance selected from glutamic acid or glutamine for the manufacture of a medicament for treating hyperglyceridemia (page 11, lines 16-24).  
2)  In a preferred embodiment, the composition comprises glutamine in the range of 0.01 to 50 grams (page 17, lines 4-7).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627